 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SOLOMON,                                    Case No. 2:21-cv-00718-JDP (HC)
12                        Petitioner,                     ORDER GRANTING PETITIONER’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    UNITED STATES DISTRICT COURT,                       ECF No. 4
15                        Respondent.                     ORDER FINDING THAT THE PETITION
                                                          DOES NOT STATE A COGNIZABLE
16                                                        FEDERAL CLAIM AND GIVING LEAVE TO
                                                          AMEND WITHIN SIXTY DAYS
17
                                                          ECF No. 1
18

19           Petitioner is a state prisoner seeking a writ of habeas corpus under 28 U.S.C. § 2254. ECF

20   No. 1. The petition is before me for preliminary review under Rule 4 of the Rules Governing

21   Section 2254 Cases. Under this rule, the assigned judge must examine the habeas petition and

22   order a response unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez

23   v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th

24   Cir. 1998). Here, it plainly appears that petitioner is not entitled to relief. I will give petitioner an

25   opportunity to amend before recommending that the petition be dismissed. I will also grant his

26   application to proceed in forma pauperis. ECF No. 4.

27           Petitioner argues that he is entitled to sentencing relief under California Senate Bill No.

28   136. ECF No. 1 at 3, 7. This claim is not cognizable for at least two reasons. First, the
                                                         1
 1   application of state sentencing law generally does not present a federal question. Lewis v. Jeffers,

 2   497 U.S. 764, 780 (1990). Such a claim is only cognizable where the state law sentencing error

 3   was “so arbitrary or capricious as to constitute an independent due process” violation. Richmond

 4   v. Lewis, 506 U.S. 40 (1992). Petitioner has not alleged facts showing that California’s refusal to

 5   extend him the benefits of SB 136 meets that high standard.

 6            Second, petitioner admits that he has not exhausted his claim by presenting it to the

 7   California Supreme Court. ECF No. 1 at 5; McQuown v. McCartney, 795 F.2d 807, 809 (9th Cir.

 8   1986). Exhaustion is required unless petitioner can show that no state remedies remain available

 9   to him. Id. Given that petitioner’s claim centers on the application of state sentencing law, it

10   appears that the California Supreme Court could offer him relief.

11            I will give petitioner an opportunity to amend his petition and to explain why his claim

12   should proceed.

13            It is ORDERED that:

14            1.      Petitioner’s application to proceed in forma pauperis, ECF No. 4, is granted.

15            2.      Petitioner may file an amended petition within sixty days of this order’s entry. If

16   he does not, I will recommend that the current petition be dismissed for the reasons stated in this

17   order.

18            3.      The Clerk of Court is directed to send petitioner a federal habeas form.

19
     IT IS SO ORDERED.
20
21
     Dated:        June 22, 2021
22                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
